IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                             Assigned on Briefs January 31, 2003

     JOE CLARK MITCHELL v. CORRECTIONS CORPORATION OF
                      AMERICA, ET AL.

                      Appeal from the Chancery Court for Wayne County
                             No. 10349   Robert L. Jones, Judge



                      No. M2002-00371-COA-R3-CV - Filed July 11, 2003




WILLIAM C. KOCH , JR., J., concurring.



        I concur fully with the results that the court has reached on every issue presented in this case.
I also concur with the court’s reasoning with regard to every issue save one. The court has declined
to consider Mr. Mitchell’s issues regarding irregularities in his disciplinary proceedings on two
grounds – first because he did not file a common-law writ of certiorari seeking to review these
irregularities and second because the punishment he received was not an “atypical and significant
hardship . . . in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,
484, 115 S. Ct. 2293, 2300 (1995). While I agree completely with the former ground, I cannot agree
with the latter. The application of Sandin v. Conner to prison disciplinary proceedings is currently
before the Tennessee Supreme Court. Willis v. Tennessee Dep’t of Corr., No. M2000-01397, COA-
R3-CV, 2002 WL 1189730 (Tenn. Ct. App. June 5, 2002), perm. app. granted (Tenn. Dec. 9, 2002).




                                                        ___________________________________
                                                        WILLIAM C. KOCH, JR., JUDGE